580 F.2d 808
BANK OF NEW ORLEANS AND TRUST COMPANY, Plaintiff-Appellant,v.The OIL SCREW TRACY MARIE, etc., et al., Defendants,Lee-Roy Towing, Inc., Intervenor-Appellee.
No. 78-1624

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Sept. 21, 1978.
Robert T. Wakefield, New Orleans, La., for plaintiff-appellant.
Kierr, Gainsburgh, Benjamin, Fallon & Lewis, Lawrence S. Kullman, New Orleans, La., for intervenor-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
We affirm on the opinion of the district court, --- F.Supp. ----, with the following additional comments.


2
The evidence adequately supports the findings that Lee-Roy Towing was a special agent and not a general agent and that it was a real party in interest.  We do not understand the court to have held that the presumption of 46 U.S.C. § 971 is irrebuttable; rather it held that the presumption had not been rebutted by appellant's contention that Lee-Roy was a general agent.  There is no merit to the contention that the overall purpose of the Ship Mortgage Act, 46 U.S.C. § 911 et seq., and the Maritime Lien Act of 1920, 46 U.S.C. § 971 et seq. requires that the lien for crew wages not be given its usual superiority in this case.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I